 1

 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 3
                                                                 Oct 15, 2019
 4                                                                   SEAN F. MCAVOY, CLERK




 5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7    THE TRAVELERS INDEMNITY
      COMPANY,                                  NO: 4:17-CV-5200-RMP
 8
                                  Plaintiff,    ORDER OF DISMISSAL WITH
 9                                              PREJUDICE
            v.
10
      CITY OF RICHLAND, a
11    Washington municipal corporation;
      and GUARANTEE INSURANCE
12    COMPANY,

13                                Defendants.

14

15         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

16   Prejudice, ECF No. 56. Having reviewed the Motion and the record, the Court finds

17   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No. 56, is

19               GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21               costs to any party.


     ORDER OF DIMISSAL WITH PREJUDICE ~ 1
 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED October 15, 2019.

 7
                                                s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DIMISSAL WITH PREJUDICE ~ 2
